DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The reference listed in paragraph [0117] of the PGPUB of the instant application is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Because the reference is listed in the paragraph [0117] of the PGPUB of the instant application, it appears as if Applicant intended to submit the reference for consideration by the Office.  Therefore, unless the reference has been cited by the Examiner on form PTO-892, is has not been considered.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 12, and 21, the Examiner considers the ‘532, ‘602, and ‘690 Publications to be the closest prior art (see attached from PTO-892).  The Examiner also considers the “Designing Deep Networks …,” the “Recovering 3D Planes from a Single Image …,” and the “PlaneNet …” NPL documents to be the closest prior art (see IDS filed Sept. 10, 2019).  Collectively, the closest prior art discloses a process and apparatus for detecting planar objects from image using at least one neural network.  For example, paragraph [0034] of the ‘532 Publication discloses a process that relies on a CNN to generate surface normal and a depth map from an input image and iteratively merges portions of the input image based on the surface normal and the depth map to identify planar regions.  The “Designing Deep Networks …” NPL document discloses a similar feature (see Abstract of this document).   Likewise, figure 6 of the ‘602 Publication discloses a process that relies on a planar CCN to identify planar regions in an input image and an edge CNN to identify planar edges in the input image where the planar regions and planar edges are used to infer planar surfaces in the input images.  The “Recovering 3D Planes from a Single Image …” and “PlaneNet …” NPL documents also discloses a similar feature (see Abstract of these documents).
However, none of the closet prior art discloses or fairly suggests the claimed features of Claims 1, 12, and 21.  Applicant has indicated that the invention seeks to modify the Mask R-CNN algorithm to estimate certain parameters to identify plane objects.  See paragraph [0137] of the PGPUB of the instant application and see page 3 or lines 237-251 of the “PlaneRCNN” document that is an appendix to the Specification of the non-provisional application of the instant application.  The Mask R-CNN algorithm and its earlier iterations are described in the “Deep Residual Learning ...,” the “Feature Pyramid Networks …,” and the “Mask R-CNN” NPL documents, which have been cited by Applicant in the IDS filed Sept. 10, 2019.  By describing 
As for Claims 2-11, 13-20, and 22-24, these claims depend in one form or another from one of independent Claims 1, 12, and 21 and, accordingly, incorporate all of the limitations from one of independent Claims 1, 12, and 21.  Therefore, these claims are allowable at least for that reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
March 12, 2021